Citation Nr: 0017422	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-08 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for disability claimed 
as due to the exposure to asbestos, hydraulic fuel, jet fuel 
and synthetic oils.  

2.  Entitlement to service connection for a chronic 
disability manifested by a gastrointestinal disorder, to 
include epigastric pain and diarrhea, claimed as due to an 
undiagnosed illness.  

3.  Disagreement with the initial rating of 70 percent 
assigned for the service-connected post-traumatic stress 
disorder (PTSD).  

4.  Disagreement with the initial rating of 20 percent rating 
assigned for the service-connected postoperative left knee 
degenerative joint disease and chondromalacia patella.  

5.  Disagreement with the initial rating of 20 percent 
assigned for the service-connected fractured right wrist with 
non-union styloid process.  

6.  Disagreement with the initial noncompensable rating 
assigned for the service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985 and November 1987 to September 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the RO.  

The Board notes that, in an April 1999 rating action, the RO 
assigned a total rating based on individual unemployability 
due to service-connected disability, effective on October 1, 
1996.  

(The issues of service connection and the claims for increase 
for the service-connected PTSD and left knee disability are 
the subjects of the Remand portion of this document.)  



FINDINGS OF FACT

1.  The veteran's service-connected fractured right wrist 
with non-union styloid process is manifested by limitation of 
motion and complaints of pain; neither related ankylosis nor 
nonunion in the upper half is demonstrated.  

2.  The veteran is show to be likely suffering from chronic 
tinnitus due to his exposure to acoustic trauma in service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of rating in excess of 20 
percent for the service-connected fractured right wrist with 
non-union styloid process are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000) ; 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5211, 5214 
(1999).  

2.  The criteria for the assignment of a 10 percent rating 
for the service-connected tinnitus have been met. 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.87a including Diagnostic Code 6260 (1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87 including Diagnostic Code 
6260 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims for increased rating for the service-connected 
tinnitus and right wrist disability are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claims, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities. 38 C.F.R. § 4.10, 
4.40, 4.45.


I.  Entitlement to a compensable rating for the service-
connected tinnitus

On VA audiological examination in March 1997, the veteran 
reported that he first noticed tinnitus several years earlier 
and that it had become steadily worse since then.  He 
reported that tinnitus was constant, high pitched and 
bilateral.  He indicated that tinnitus was very annoying.  

Effective on June 10, 1999, the rating schedule criteria for 
evaluating hearing impairment and other diseases of the ear 
were changed. Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply. Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Although the RO has not, to date, 
considered the veteran's claim under both the former and 
revised applicable schedular criteria, in light of the 
foregoing decision, in which the Board has reached a 
favorable disposition in the current appeal (the assignment 
of a 10 percent rating for the veteran's tinnitus, the 
maximum allowable under either the former or revised criteria 
in the Rating Schedule), the Board finds that the veteran is 
not prejudiced by the application of the revised criteria in 
the first instance without first remanding the matter to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's tinnitus has been rated under Diagnostic Code 
6260 of the Rating Schedule.  Under the former criteria, that 
code provided that persistent tinnitus, which was a symptom 
of a head injury, a concussion or acoustic trauma, warranted 
a 10 percent evaluation.  The revised criteria removes the 
requirement that tinnitus be a symptom of either a head 
injury, a concussion or of acoustic trauma, and that it be 
persistent.  Instead, under the revised criteria, if the 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is assignable.  

The Board finds the veteran's contentions regarding the 
persistency of his tinnitus to be credible.  The veteran has 
reported that he is suffering from constant tinnitus. 
Accordingly, the Board finds, given the veteran's likely 
exposure to noise in connection with his regular duties in 
service, that a 10 percent rating, under the old criteria, is 
for application in this case.  


II.  Disagreement with the initial rating 
assigned for the service-connected 
fractured right wrist with non-union 
styloid process.

A careful review of the service medical records shows he 
received treatment for a right wrist injury in April 1995.  A 
November 1995 Medical Board Report indicated that x-ray 
studies of the right wrist showed non-union of the ulnar 
styloid.  

On VA examination in March 1997, the veteran reported that he 
fractured the right wrist in 1994 and sustained a non-union 
of the styloid process.  He reported constant pain of the 
right wrist.  An examination of the right wrist revealed pain 
at the extremes of motion, which were noted to be 
approximately 25 percent less than normal in all directions.  
It was noted that the ulnar styloid seemed to be prominent in 
the right wrist.  The diagnoses included that of fracture of 
the right wrist with non-union of the styloid process and 
limitation of motion with pain.  

On the most recent VA examination in November 1998, the 
veteran reported pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, 
dislocation, locking, fatigue and lack of endurance in his 
right wrist.  The examiner noted that the veteran was right-
handed and used the right hand for writing, eating and 
combing his hair.  The range of motion testing of the right 
wrist showed dorsiflexion to 35 and palmar flexion to 45, 
both with pain.  December 1998 x-ray studies of the right 
wrist showed that the ulnar styloid was separated from the 
rest of the distal ulna and possibly related to longstanding 
or old injury.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5211, 
pertaining to impairment of the ulna, a 20 percent evaluation 
requires nonunion of the ulna of the major or minor upper 
extremity in the lower half.  A 30 percent evaluation 
requires nonunion in the upper half of the major extremity 
with false movement and without loss of bone substance or 
deformity, a 40 percent evaluation requires loss of bone 
substance (1 inch (2.5 centimeters) or more) and marked 
deformity, and a 50 percent evaluation requires nonunion in 
the upper half of the major extremity, with false movement.  

Following a careful review of the record, the Board finds 
that a rating in excess of 20 percent for the veteran's 
service-connected right wrist fracture residuals is not 
warranted.  The clinical findings on the most recent VA 
examinations show that there is nonunion of the styloid 
process of the right wrist.  Diagnostic Code 5211 provides 
for a 20 percent rating for nonunion of the lower half of the 
ulna of the major.  There is no clinical evidence showing 
nonunion in the upper half that would warrant the assignment 
of a rating in excess of 20 percent under Diagnostic Code 
5211.  The Board finds that a 20 percent evaluation under 
Diagnostic Code 5211 appropriately reflects the functional 
impairment and symptoms currently experienced by this 
veteran. 38 C.F.R. §§ 4.40, 4.45, and 4.59;  DeLuca v. Brown, 
8 Vet. App. 202.  A rating in excess of 20 percent is not 
warranted under Diagnostic Code 5214 because ankylosis of the 
right wrist is not demonstrated.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected right wrist 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time during the 
appeal period has the service-connected disability been more 
disabling than as currently rated.  

The weight of the evidence is against the assignment of 
rating higher than 20 percent for service-connected right 
wrist disability.  As the preponderance of the evidence is 
against the claim for an increased rating, the doctrine of 
reasonable doubt is inapplicable; the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

A rating in excess of 20 percent for the service-connected 
fracture of the right wrist with non-union styloid process is 
denied.  

A 10 percent rating for the service-connected tinnitus is 
granted, subject to the regulations governing the award of VA 
monetary benefits.  



REMAND

A careful review of the claims folder shows the veteran 
served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  The DD Form 214 
shows that his military occupational specialty was helicopter 
hydraulic/pneumatic mechanic.  He is seeking service 
connection for a claimed chronic disability manifested by a 
gastrointestinal disorder, to include epigastric pain and 
diarrhea, as due to an undiagnosed illness.  He is also 
seeking service connection for disabilities resulting from 
exposure to asbestos, hydraulic fuel, jet fuel and synthetic 
oils.  

On VA Persian Gulf examination in September 1997, the veteran 
reported chronic diarrhea which has its onset during service 
in the Persian Gulf.  He also reported that he suffers from 
symptoms of chronic fatigue and memory loss.  The diagnoses 
were that of chronic diarrhea, subjective memory loss and 
fatigue and history of cold feet.  

The veteran's service-connection claim for a chronic 
disability manifested by a gastrointestinal disorder falls 
under the Persian Gulf War Veterans' Benefits Act (38 
U.S.C.A. § 1117), and its implementing regulation, 38 C.F.R. 
§ 3.317. 38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 
3.317 (1996) (as amended 62 Fed. Reg. 23138 (1997) 
[hereinafter 38 C.F.R. § 3.317]. 38 U.S.C.A. § 1117 provides, 
in pertinent part, "(a) The Secretary [of Veterans Affairs] 
may pay compensation under this subchapter to any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of illnesses)," 
that meet the criteria set forth in the statute and in the 
regulation promulgated pursuant to the statute.  It does not 
appear the RO considered either 38 U.S.C.A. § 1117 or 38 
C.F.R. § 3.317 in adjudicating the veteran's claim.  

The Board also notes that his assertions regarding the claim 
of service connection are not probative as a layperson is not 
competent to proffer an opinion regarding the etiology of a 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the veteran should be provided an 
opportunity to obtain any medical evidence to support his 
assertions that he has disability due to the exposure to 
asbestos, hydraulic fuel, jet fuel and synthetic oils.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).

Service connection is currently in effect for postoperative 
left knee, degenerative joint disease and chondromalacia, 
rated as 20 percent disabling under Diagnostic Code 5257.

On VA examination in March 1997, the veteran reported having 
pain in the left knee.  X-ray studies of the left knee showed 
moderate osteoarthritic changes.  The diagnoses included that 
of severe injury to the left knee with some limitation of 
flexion.  It was noted that the claims file showed diagnoses 
of degenerative joint disease and chondromalacia of the left 
knee.  

On the most recent VA examination in November 1998, the 
veteran reported pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, 
dislocation, locking, fatigue and lack of endurance in his 
left knee.  However, the examination report sets forth 
results of range of motion testing for the right knee only.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The examiner who conducted the March 1997 VA examination 
indicated that findings with respect to DeLuca, other than 
demonstrated in the history, would be pure speculation.  The 
most recent VA examination report does not contain findings 
regarding the left knee in accordance with the Court's 
directives in DeLuca.  

As such, the VA examinations regarding the left knee 
disability are inadequate for evaluation purposes, because 
they do not include sufficient detail for rating the 
disability at issue; further examination should be conducted 
on remand. 38 C.F.R. § 4.2 (1999).  In addition, any 
pertinent treatment records should be obtained for review.  

The Board also notes that the VA Office of General Counsel 
has issued a precedential opinion that assignment of multiple 
evaluations for limitation of knee motion (Diagnostic Codes 
5260 and 5261) and subluxation or lateral instability (under 
Diagnostic Code 5257) does not violate the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (1999). O.G.C. Prec. 
23-97 (Jul. 24, 1997).  If the veteran has limitation of 
motion of the right knee which is due to arthritis (as shown 
on x-ray) as well as lateral instability and subluxation, he 
is entitled to consideration of separate compensable ratings 
for each of the service connected disabilities under the 
diagnostic codes governing limitation of motion, i.e., 5260 
and 5261 as well as under 5257.  The RO should readjudicate 
the claim for an increased rating for the left knee 
disability in accordance with the applicable rating criteria 
and the above noted VA General Counsel opinion.  

The veteran's service-connected PTSD is currently rated as 70 
percent disabling.  On VA examination in March 1997, it was 
indicated that the current impact of PTSD on the veteran's 
ability to maintain employment appeared to be minimal.  The 
diagnoses included that of PTSD; however, the Global 
Assessment of Functioning (GAF) score was 61.  

In an October 1998 statement, the veteran's private 
Psychologist indicated that the veteran was unable to work 
full time, but was pursuing college work with some 
difficulty.  It was indicated that PTSD was moderately 
severe.  

The most recent VA examination was conducted in November 
1998.  It was noted that the veteran was unemployed and that 
he reported that his psychiatric symptoms had prevented him 
from working.  It was noted that he was receiving psychiatric 
treatment from private physicians.  The diagnoses were those 
of major depression and PTSD.  It was indicated that the 
current GAF Scale score was 40.  The examiner indicated that 
he was severely limited by his symptoms, which were in the 
moderate to severe range.  

The veteran's private mental health care provider has 
suggested that the veteran was unable to work due to PTSD.  
As such, the Board finds that an additional VA examination is 
necessary to determine the current severity of the veteran's 
PTSD, particularly to determine its effect on his 
employability.  As it appears that the veteran is receiving 
ongoing psychiatric treatment, the RO should obtain all 
current treatment records prior to the examination.  

The Court has held that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran in order 
to obtain the names and addresses of all 
medical care providers who have treated 
him for the service-connected PTSD and 
left knee disabilities since November 
1998.  The RO should ask the veteran to 
submit all medical evidence which tends 
to support his assertions that he has a 
current disability due to the exposure to 
asbestos, hydraulic fuel, jet fuel and 
synthetic oils during active service.  
After securing the necessary releases, 
the RO should obtain copies of all 
records from any identified treatment 
sources and associate them with the 
claims folder.  Copies of all VA 
treatment, not previously secured, should 
be obtained for review in connection with 
the veteran's claim.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
recorded by the examiner in connection 
with the evaluation.  The examiner should 
enter a full multiaxial diagnosis, to 
include a GAF Scale score on Axis V.  The 
examiner should also should comment on 
the degree of industrial inadaptability 
caused by the service-connected PTSD 
alone.  

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current extent of the 
service-connected postoperative left knee 
degenerative joint disease and 
chondromalacia.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  All 
indicated tests must be performed, and 
the examination must include complete 
range of motion testing for the left 
knee.  In addition to noting range of 
motion, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the left knee due to any 
of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare- 
ups.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature of the claimed undiagnosed illness 
manifested by a gastrointestinal 
disorder, to include epigastric pain and 
diarrhea.  The claims folder must be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard. 
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings in connection with the 
evaluation of the claimed condition.  
Based on the review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veteran has an undiagnosed illness 
manifested by a gastrointestinal 
disorder, to include epigastric pain and 
diarrhea.  The examination report should 
reflect review of pertinent material in 
the claims folder, including the medical 
records on file, and include the factors 
on which the opinion is based.  

5.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims.  This 
should include consideration of the 
provisions of 38 C.F.R. § 4.71a, 
including Diagnostic Code 5003, and the 
Court's holding in DeLuca and Fenderson, 
as well as O.G.C. Prec. 23-97 (Jul. 24, 
1997).  The RO also should undertake to 
review the veteran's claim of service 
connection for chronic disability 
manifested by a gastrointestinal 
disorder, to include epigastric pain and 
diarrhea, due to undiagnosed illness 
taking into consideration the dictates of 
38 C.F.R. § 3.317.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



